DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 27, recites “2..” which should read “2.”.
Page 6, line 9, recites “4343” which should read “43”.
Page 6, line 12, recites “42.4343.” which should read “42”.
 Page 6, line 28, recites “comprises on an” which should read “comprises an”.
Page 8, line 7, recites “311may” which should read “311 may”
Page 9, line 26, recites “capabilitycan” which should read “capability can”.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 10, 11, 14, and 15 are objected to because of the following informalities:  
Claim 1, line 6, recites “a hollow body organ” which should read “the hollow body organ” for consistency purposes.
Claim 1, line 17, recites “and end” which should read “an end” for grammatical purposes.
Claim 1, line 19, recites “to a said actuator” which should read “to said actuator”.
Claim 7, lines 2-3, recites “wherein the sheath (32) comprises at least one coiled wire (18a, 18b) which should read “wherein the sheath comprises at least one coiled wire”.
Claim 10, line 6, recites “a closed loop” which should read “the closed loop”.
Claim 11, line 3, recites “push-fit connection” which should read “a push-fit connection”.
Claim 11, line 3, recites “an actuator” which should read “the actuator”.
Claim 12, lines 5-6, recites “a further annular groove provided in another of said actuator and said connector” which should read “a further annular groove provided in an other of said actuator and said connector”.
Claim 14, line 2, recites “connecting rod” which should read “the connecting rod”.
Claim 15, line 7, recites “a hollow body organ” which should read “the hollow body organ”.
Claim 15, lines 16-17, recites “a closed loop” which should read “the closed loop”.
Claim 15, line 18, recites “an actuator” which should read “the actuator”.
Claim 15, line 19, recites “a said actuator” which should read “said actuator”.
Claim 15, lines 21-22, recites “push-fit connection” which should read “a push-fit connection”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one contractile element”, as recited in claim 1, is written as “contractile element” throughout the claims. The limitation “the contractile element” lacks antecedent basis because it is unclear if a single contractile element of the previously recited “at least one contractile element” is being referenced, or if “contractile element” is meant to refer back to the previously recited “at least one contractile element”.  For the purposes of claim interpretation, “the contractile element” is being considered to read “the at least one contractile element” each time it appears in the claims. 
Claim 7 recites the limitation "The artificial contractile structure according to one of claims 2-6, wherein the sheath…" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim for “the sheath” when claim 7 depends from any one of claims 3-6; Amending claim 7 to depend only from claim 2 would overcome this rejection. For examination purposes, claim 7 is being treated as though it depends only from claim 2 since “the sheath” of claim 7 is further defining “a flexible sheath” which was introduced in claim 2.
Claim 8, lines 2-3, recites “wherein the sheath comprises an inner coiled wire….and an outer coiled wire…”. As best understood in view of the specification, it appears that claim 8 is meant to further define the previously claimed “at least one coiled wire” of claim 7, and not to claim two additional coiled wires (as it is currently worded). For the purposes of claim interpretation, claim 8 is being treated as though it reads “wherein the at least one coiled wire of the sheath further comprises an inner coiled wire….and an outer coiled wire…”. 
Claim 12, line 2, recites “the push-fit connector”. It is unclear whether applicant is referring to “the connector” or “the push-fit connection”. For examination purposes, the limitation will be interpreted as “the connector”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement et al. (US 20140371855) [hereinafter Clement].
Regarding claim 1, Clement discloses an artificial contractile structure (see Annotated Fig. 1 below) comprising:
at least one contractile element (100) comprising a flexible strip (U-shaped band (106)) (Fig. 1) extending in a longitudinal direction (see Fig. 1) and a closure (locking member (108)) for forming the [at least one] contractile element into a closed loop around a hollow body organ (Fig. 2) (para. 0208), the closure (108) being situated at a first extremity of the flexible strip the [at least one] contractile element being adapted to contract a [the] hollow body organ (Fig. 1) (para. 0208), in such a way that said [at least one] contractile element (100) is adapted to be in a resting position (Fig. 1) or in an activated position (Fig. 2) (para. 0208) , the activated position being defined with said [at least one] contractile element constricting the hollow body organ and the resting position being defined with said [at least one] contractile element not constricting the hollow body organ (para. 0032; Figs. 1 and 2),


    PNG
    media_image1.png
    310
    485
    media_image1.png
    Greyscale

Annotated Fig. 1 of Clement
Regarding claim 2, Clement discloses wherein the tensioning element (cable) is covered with a flexible sheath (coaxial sheath) (para. 0085).
Regarding claim 5, 
Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickx (US 20120022320)
Regarding claim 1, Hendrickx discloses an implantable medical device (1)(Fig. 1) (abstract) comprising:
at least one contractile element [see Fig. 1] comprising a flexible strip (flexible band (2)) (Fig. 1) extending in a longitudinal direction (para. 0064) and a closure (female element (6)) (Fig. 1) for forming the at least one contractile element into a closed loop around a hollow body organ (para. 0027), the closure (6) being situated at a first extremity of the flexible strip (2) (see Fig 1)  the at least one contractile element being adapted to contract the hollow body organ, in such a way that said at least one contractile element  is adapted to be in a resting position (see Fig. 2) or in an activated position [closed configuration; para. 0028], the activated position being defined with said at least one contractile element constricting the hollow body organ (para. 0230 and the resting position being defined with said [at least one] contractile element not constricting the hollow body organ (when the band is not in use; see Fig. 1),
characterized in that the contractile structure further comprises: a flexible transmission comprising a tensioning element (tip (30)) (Fig. 1) being anchored at a first end to a first anchoring point on the flexible strip (2) (see Fig. 2), said flexible transmission (30) being adapted to tighten the at least one contractile element formed in the closed loop around said hollow body organ upon application of a traction force at an end of the tensioning element by an actuator (positioning means (10)) (Figs. 1 and 2) (para. 0115-0122), and a connector (fastening means (32)) adapted to connect the flexible transmission (30) to said actuator (10) (see Fig. 2)[note actuator is not positively recited [see detailed explanation below], therefore, the actuator is not limited to the actuator defined/interpreted as the positioning means (10)], on a second end of said tensioning element (30) being anchored in said connector (32) (see Fig. 2) (para. 0082).

Regarding claim 3, Hendrickx discloses wherein the flexible strip (2) comprises a plurality of transversal reinforcement elements (male elements (5)) extending from a surface thereof opposite a smooth surface [interpreted as the interior surface on the flexible strip (2) which is opposite, proximal end of the male elements) arranged for contacting said hollow body organ (para. 0018). 
Regarding claim 4, Hendrickx discloses wherein the flexible strip comprises a plurality of openings [plurality of spaces in between the male elements (5)], each opening being situated between two adjacent transversal reinforcement elements (see Fig. 1) [note: openings as defined by the instant application are slots formed between the transversal elements (see Fig. 2 of instant application)].
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20120184980) [hereinafter Anderson].
Regarding claim 1, Anderson discloses an artificial contractile structure (Figs. 2A-2B; abstract) comprising:
at least one contractile element (occlusive member (2)) (Fig. 1A) comprising a flexible strip (outer sheath (12)) (Figs. 2A-B) extending in a longitudinal direction (see Figs.2A-2B) and a closure (clip (19)) (Fig. 7A-B) for forming the at least one contractile element into a closed loop around a hollow body 
 a flexible transmission (conduit (9)) (Fig. 2B) (para. 0042) comprising a tensioning element (inner occlusive tape (13)) being anchored at a first end to a first anchoring point on the flexible strip (para. 0046), said flexible transmission (9) being adapted to tighten the at least one contractile element  formed in the closed loop around said hollow body organ (see Figs. 3A and 3B) upon application of a traction force at an end [proximal end (16)) of the tensioning element by an actuator (control mechanism (4)) (Figs. 1A and 1B) (para. 0046 and 0048), and  a connector (cable (100)) (Fig. 5) adapted to connect the flexible transmission (9) to a said actuator (4) (para. 0053), a second (distal) end of said tensioning element (13) being anchored in said connector (cable (100)) (Fig. 5) (para. 0053) [note: Anderson disclose that the cable (100) is joined to the inner occlusive tape (13) in order for the tension element to be controlled by the actuator (Fig. 5) (para. 0053); therefore the tensioning element (13) is anchored in said connector (100) in order for the actuator to apply traction force to both the tensioning element (13) and the connector (100) when the flexible strip (12) is being formed in a closed loop. ].
Regarding claims 2 and 7, Anderson discloses wherein the tensioning element (inner occlusive tape (13)) is covered with a flexible sheath comprising at least one coiled wire (flexible metal coil structure (15) (Fig. 5) (para. 0046).
Regarding claim 3, Anderson discloses wherein the flexible strip (outer sheath (12)) comprises a plurality of transversal reinforcement elements (locking detents (18)) (Figs. 2B, 3A and 3B) and 
Regarding claim 4, Anderson discloses wherein the flexible strip comprises a plurality of openings, each opening being situated between two adjacent transversal reinforcement elements (see Figs. 2B and 3A-3B)
Regarding claim 5, Anderson discloses wherein the tensioning element (13) is a flat strip (see Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (US 20140371855) [hereinafter Clement] in view of Szewczyk et al. (US  20130296900) [hereinafter Szewczyk].
Regarding claim 3, Clement discloses all of the limitations set forth above in claim 1, including at least one contractile element (100) comprising a flexible strip (U-shaped band (106)) (Fig. 1) extending in a longitudinal direction (see Fig. 1) and a closure (locking member (108)) for forming the [at least one] contractile element into a closed loop around a hollow body organ (Fig. 2) (para. 0208). However, Clement fails to disclose wherein the flexible strip comprises a plurality of transversal reinforcement elements extending from a surface thereof opposite a smooth surface arranged for contacting said hollow body organ.
Szewczyk teaches a medical restriction device in the same field of endeavor for wrapping around a hollow organ (abstract) (Fig. 1) comprising a flexible strip (flexible element (2)) extending in a longitudinal direction (para. 0035) and a closure (8) for forming the [at least one] contractile element into a closed loop around a hollow body organ (para. 0036), wherein the flexible strip (2) comprises a plurality of transversal reinforcement elements (a plurality of notches (20)) (Fig. 2) (para. 0040) 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Clement i.e the click mechanism comprising a locking member (108), wherein the free end (106b) of the band (106) slides through (para. 0208) for the notched fastener of Szewczyk  i.e. wherein the notches on the flexible strip (2) (see Fig. 1) define four latching positions with an opening (18), on the second, proximal, end of the strip, wherein the opening (18) is used for engaging one of the notches (20) and wherein the tip (10) of the flexible strip is pulled through the opening (18) until the desired latching position is reached (para. 0040) in order to yield the predictable result of locking the band in a closed loop and to allow the restriction device to be more versatile such that the plurality of notches on the closure device enables the closure to lock the flexible longitudinal element in a plurality of selectable diameter positions (para. 0012 and 0014).
Regarding claim 4, Modified Clement discloses wherein the flexible strip (2) comprises a plurality of openings (see Fig. 2 of Szewcyzk), each opening being situated between two adjacent transversal reinforcement elements (notches (20)) (see Fig. 2 of Szewcyzk).
Regarding claim 5, Modified Clement discloses wherein the tensioning element is a cable (para. 0085 and 208 of Clement)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (US 20140371855) [hereinafter Clement] in view of Birk et al. (US 20100305397) [hereinafter Birk] and Okajima (US 5554139).
Regarding claims 7 and 8, Modified Clement discloses all of the limitation set forth above in claim 2, including wherein the tensioning element (cable) is covered with a flexible sheath (tube (104)) (para. 0085). However, Clement fails to disclose wherein the sheath comprises an inner coiled wire 
Birk teaches a gastric band device in the same field of endeavor for hollow organs of a body (abstract) (Fig. 1) comprising a flexible strip (adjustable band (20)) extending in a longitudinal direction (para. 0071) and a closure (connector (30)) for forming the [at least one] contractile element into a closed loop around a hollow body organ (para. 0068 and 0069), wherein the band (20) comprises a tension element (132) covered in a sheath (compressible material (136)) (Fig. 5A) (para. 0088) and wherein the tensioning element (132) comprises a flexible core (141) surrounded by an inner coiled wire (first spring (142)) (Figs. 7 and 8) coiled in a first direction (para. 0100), and an outer coiled wire (second spring (143)) (Figs. 7 and 8) surrounding the inner coiled wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible sheath (tube (104)) in Modified Clement to include an inner and outer coiled wire of Birk in order to provide sufficient flexibility to permit the band to be formed into a substantially circular shape, while also being able to transmit the force necessary to adjust the inner diameter of the loop (para. 0100 of Birk).
	However, Modified Clement in view of Birk fails to disclose wherein the inner coiled wire is coiled in a first direction, and the outer coiled wire surrounding the inner coiled wire is coiled in a second direction opposite to said first direction.
	Okajima teaches a catheter which has a similar tubular structure to the sheath discloses in Modified Clement (see Fig. 2) comprising a col layer (8) having an inner coiled wire (8a) (see Fig. 2) coiled in a first direction (col. 14 lines 22-32), and the outer coiled wire (8b) (see Fig. 2) surrounding the inner coiled wire (8a) coiled in a second direction opposite to said first direction (col. 14 lines 22-32) for the purpose of providing excellent torque transmission ability and anti-kink characteristics (col. 18 lines 8-18).

the claimed invention to modify the inner and outer coiled wires in Modified Clement to include the inner coiled wire wound in a first direction and the outer coiled wire wound in a second direction opposite to the first direction, as taught by Okajima in order to provide excellent torque transmission ability and to prevent kinking (col. 18 lines 10-18).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (US 20140371855) [hereinafter Clement] in view of Birk et al. (US 20100305397) [hereinafter Birk] and Okajima (US 5554139), and further in view of Szewczyk et al. (US 20130296900) [hereinafter Szewczyk].
Regarding claim 9, Modified Clement discloses all of the limitations set forth above in claim 8, including wherein the sheath comprises an inner coiled wire coiled in a first direction, and an outer coiled wire surrounding the inner coiled wire and coiled in a second direction opposite to said first direction. However, Modified Clement fails to disclose wherein the closure is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences
Szewczyk teaches a medical restriction device in the same field of endeavor for wrapping around a hollow organ (abstract) (Fig. 1) comprising a flexible strip (flexible element (2)) extending in a longitudinal direction (para. 0035) and a closure (8) for forming the [at least one] contractile element into a closed loop around a hollow body organ (para. 0036), wherein the flexible strip (2) comprises a plurality of transversal reinforcement elements (a plurality of notches (20)) (Fig. 2) (para. 0040) extending from a surface thereof opposite a smooth surface arranged for contacting said hollow body organ (see Fig. 3) (para. 0040) wherein the closure (8) is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences via. the plurality of notches (20) interlocking with the closure (8) (para. 0010 and 0036 of Szewczyk).


* Here is an alternative rejection of claim 1 over Hendrickx, now in view of Anderson, because the flexible transmission and the tensioning element are interpreted as two different structures.

 Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being anticipated by Hendrickx (US 20120022320) in view of Anderson et al. (US 20120184980) [hereinafter Anderson].
Regarding claim 1, Hendrickx discloses an implantable medical device (1) (Fig. 1) (abstract) comprising:
at least one contractile element [see Fig. 1] comprising a flexible strip (flexible band (2)) (Fig. 1) extending in a longitudinal direction (para. 0064) and a closure (female element (6)) (Fig. 1) for forming the at least one contractile element into a closed loop around a hollow body organ (para. 0027), the closure (6) being situated at a first extremity of the flexible strip (2) (see Fig 1)  the at least one contractile element being adapted to contract the hollow body organ, in such a way that said at least one contractile element  is adapted to be in a resting position (see Fig. 2) or in an activated position [closed configuration; para. 0028], the activated position being defined with said at least one contractile 
characterized in that the contractile structure further comprises: a flexible transmission (30), said flexible transmission being adapted to tighten the at least one contractile element formed in the closed loop around said hollow body organ upon application of a traction force (para. 0115-0122) and a connector (fastening means (32)) adapted to connect the flexible transmission (30) to said actuator (10) (see Fig. 2)[note the actuator is not positively recited [see detailed explanation below], therefore, the actuator is not limited to the actuator defined/interpreted as the positioning means (10)]
[Note: the limitation “said flexible transmission being adapted to tighten the at least one contractile element formed in the closed loop around said hollow body organ upon application of a traction force at an end of the tensioning element by an actuator” is interpreted as functional language not structural language, therefore the device of Hendrickx needs only to be capable of performing the claimed function. For example, Hendrickx discloses a positioning means (10) used to apply traction force via. a grasping instrument (para. 0006, 0070, and 0107). However, since the actuator is not positively claimed, the limitation can be interpreted more broadly and is not limited to the actuator disclosed by Hendrickx but could be switched out for a mechanical actuator comprising connector (32) that  is capable of applying a traction force to an end of the tensioning element]
However, Hendrickx fails to disclose a tensioning element being anchored at a first end to a first anchoring point on the flexible strip, said flexible transmission being adapted to tighten the at least one contractile element formed in the closed loop around said hollow body organ upon application of a traction force at an end of the tensioning element by an actuator, and a second end of said tensioning element being anchored in said connector.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible strip (2) and flexible transmission (30) (see Fig. 1 of Hendrickx) in Hendrickx to include the tensioning element (inner occlusive tape (13)) which is fixed to terminal end (14) of flexible strip (12), extends through both the flexible strip and the flexible transmission (9) (see Figs. 3A and 3B of Anderson) and would be connected to the actuator (10) (see Figs. 1 and 2), as taught by Hendrickx, in order to contour the flexible strip around the hollow body organ by applying additional pressure to a portion of the flexible strip in order to grip and encircle the body vessel and to release the pressure once the actuator has released tension on the inner occlusive tape (see Figs. 3A and 3B; para. 0010).
Regarding claims 2 and 7, Modified Hendrickx discloses all of the limitations set forth above in claim 1, including a flexible transmission (30) (see Figs. 1 and 2 of Hendrickx) comprising a tensioning element (inner occlusive tape (13)) (see Figs. 3A and 3B of Anderson), as taught by Anderson. However, Modified Hendrickx fails to disclose wherein the tensioning element is covered with a flexible sheath.
Anderson further teaches a flexible metal coil structure (15) [interpreted as the flexible sheath] connected to the proximal end of the outer sheath (12) [interpreted as the flexible strip]; wherein the tensioning element (inner occlusive tape (13)) (Figs. 3A and 3B) is covered with the flexible sheath (15) comprising at least one coiled wire (see Fig. 5; para. 0046 and 0053) for the purpose of providing axial structural stiffness to the tensioning element; thereby preventing compression of the tensioning element while the flexible strip is being tightened around the hollow organ (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioning element in Modified Hendrickx to include the flexible coil structure covering said tensioning element, as taught by Anderson, in order to provide axial structural stiffness to the tensioning element; thereby preventing compression of the tensioning element while the flexible strip is being tightened around the hollow organ (para. 0046).
Regarding claim 3, Modified Hendrickx discloses wherein the flexible strip (2) (Figs. 1 and 2 of Hendricks), as taught by Hendrickx, comprises a plurality of transversal reinforcement elements (male elements (5)) extending from a surface thereof opposite a smooth surface [interpreted as the interior surface on the flexible strip (2) which is opposite, proximal end of the male elements] arranged for contacting said hollow body organ (para. 0018 of Hendrickx). 
Regarding claim 4, Modified Hendrickx discloses wherein the flexible strip (2) (Figs. 1 and 2 of Hendrickx), as taught by Hendrickx, comprises a plurality of openings [plurality of spaces in between the male elements (5)], each opening being situated between two adjacent transversal reinforcement 
Regarding claim 5, Modified Hendrickx discloses wherein the tensioning element (13) (Figs. 3A and 3B of Anderson) is a flat strip (see Fig. 5 of Anderson).

Claim(s) 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickx (US 20120022320) in view of Anderson et al. (US 20120184980) [hereinafter Anderson] and in further view of Birk et al. (US 20100305397) [hereinafter Birk] and Okajima (US 5554139).
Regarding claim 8, Modified Hendrickx discloses all of the limitation set forth above in claim 7, including wherein the tensioning element (inner occlusive tape (13)) (Figs. 3A and 3B of Anderson), as taught by Anderson, is covered with the flexible sheath (15) comprising at least one coiled wire (see Fig. 5; para. 0046 and 0053).  However, Modified Hendrickx fails to disclose wherein the sheath comprises an inner coiled wire coiled in a first direction, and an outer coiled wire surrounding the inner coiled wire and coiled in a second direction opposite to said first direction.
Birk teaches a gastric band device in the same field of endeavor for hollow organs of a body (abstract) (Fig. 1) comprising a flexible strip (adjustable band (20)) extending in a longitudinal direction (para. 0071) and a closure (connector (30)) for forming the [at least one] contractile element into a closed loop around a hollow body organ (para. 0068 and 0069), wherein the band (20) comprises a tension element (132) covered in a sheath (compressible material (136)) (Fig. 5A) (para. 0088) and wherein the tensioning element (132) comprises a flexible core (141) surrounded by an inner coiled wire (first spring (142)) (Figs. 7 and 8) coiled in a first direction (para. 0100), and an outer coiled wire (second spring (143)) (Figs. 7 and 8) surrounding the inner coiled wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flexible sheath in Modified Hendrickx to include the inner and outer coiled wire of Birk in order to provide sufficient flexibility to permit the band to be formed into a 
	However, Modified Hendrickx in view of Birk fails to disclose wherein the inner coiled wire is coiled in a first direction, and the outer coiled wire surrounding the inner coiled wire is coiled in a second direction opposite to said first direction.
	Okajima teaches a catheter which has a similar tubular structure to the sheath discloses in Modified Hendrickx (see Figs. 1 and 2) comprising a col layer (8) having an inner coiled wire (8a) (see Fig. 2) coiled in a first direction (col. 14 lines 22-32), and the outer coiled wire (8b) (see Fig. 2) surrounding the inner coiled wire (8a) coiled in a second direction opposite to said first direction (col. 14 lines 22-32) for the purpose of providing excellent torque transmission ability and anti-kink characteristics (col. 18 lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inner and outer coiled wires in Modified Hendrickx to include the inner coiled wire wound in a first direction and the outer coiled wire wound in a second direction opposite to the first direction, as taught by Okajima in order to provide excellent torque transmission ability and to prevent kinking (col. 18 lines 10-18).
Regarding claim 9, Modified Hendrickx discloses wherein the closure (female element (6)) (Fig. 1 of Hendrickx) arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences (para. 0028 and 0030 of Hendrickx).
Regarding claim 10, Modified Hendrickx discloses wherein the closure (6) comprises a tab (grasping tab (8)) at an end (4) of the flexible strip (para. 0033 of Hendrickx) and connected thereto by two connecting side walls integrally formed with the tab and flexible strip [interpreted as the side walls connecting the proximalmost end of the tab to the female element (6)) (see Figs. 1 and 2 of Hendrickx) and are also integrally formed with the flexible strip (2) by their common connection with the female 
[Note: language such as “connected to”, “coupled to” or “attached to” does not mean “directly connected, coupled, or attached” but indicates that two things can be “linked to” each other by way of their common connection to something else.]
Regarding claim 11, Modified Hendrickx discloses wherein the connector (32), as taught by Hendrickx is configured for allowing push-fit connection to the actuator (position means (10)) (see Figs. 1 and 2 of Hendrickx).
Regarding claim 13, Modified Hendrickx discloses wherein the connector (32) comprises a connecting rod (see Figs. 1 and 2 of Hendrickx) longitudinally movable within a coaxial plug (see Fig. 2 of Hendrickx which illustrates mating notches in the tip (30) which is interpreted as the coaxial plug) [note: the fastening means (32) is longitudinally movable when the fastener is inserted and removed from the cavity in the tip (30)], said connecting rod (32), as taught by Hendrickx, being attached to said tensioning element (13), as taught by Anderson via. their common connection to the actuator (positioning means (10)) (see Fig. 2 of Hendrickx). 
[Note: language such as “connected to”, “coupled to” or “attached to” does not mean “directly connected, coupled, or attached” but indicates that two things can be “linked to” each other by way of their common connection to something else.]
Regarding claim 14, .
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20120184980) [hereinafter Anderson] in view of Birk et al. (US 20100305397) [hereinafter Birk] and Okajima (US 5554139).
Regarding claim 8, Anderson discloses all of the limitation set forth above in claim 7, including wherein the tensioning element (inner tape (13)) is covered with a flexible sheath (flexible metal coil structure (15)) (Fig. 5). However, Anderson fails to disclose wherein the sheath comprises an inner coiled wire coiled in a first direction, and an outer coiled wire surrounding the inner coiled wire and coiled in a second direction opposite to said first direction.
Birk teaches a gastric band device in the same field of endeavor for hollow organs of a body (abstract) (Fig. 1) comprising a flexible strip (adjustable band (20)) extending in a longitudinal direction (para. 0071) and a closure (connector (30)) for forming the [at least one] contractile element into a closed loop around a hollow body organ (para. 0068 and 0069), wherein the band (20) comprises a tension element (132) covered in a sheath (compressible material (136)) (Fig. 5A) (para. 0088) and wherein the tensioning element (132) comprises a flexible core (141) surrounded by an inner coiled wire (first spring (142)) (Figs. 7 and 8) coiled in a first direction (para. 0100), and an outer coiled wire (second spring (143)) (Figs. 7 and 8) surrounding the inner coiled wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible metal coil structure in Anderson to include an inner and outer coiled wire of Birk in order to provide sufficient flexibility to permit the band to be formed into a substantially circular shape, while also being able to transmit the force necessary to adjust the inner diameter of the loop (para. 0100 of Birk).
However, Anderson in view of Birk fails to disclose wherein the inner coiled wire is coiled in a first direction, and the outer coiled wire surrounding the inner coiled wire is coiled in a second direction opposite to said first direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer coiled wires in Modified Anderson to include the inner coiled wire wound in a first direction and the outer coiled wire wound in a second direction opposite to the first direction, as taught by Okajima in order to provide excellent torque transmission ability and to prevent kinking (col. 18 lines 10-18).
Regarding claim 9, Modified Anderson discloses wherein the closure (clip 19)) (see Fig. 7A of Anderson) is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences (para. 0054).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20120184980) in view of Honaryar et al. (US 8876694) [hereinafter Honaryar].
Regarding claim 15, Anderson discloses a medical device (see Fig. 1A), comprising:
an artificial contractile device (vessel occlusive device (1)) (Fig. 1A) and an actuator (control mechanism (4)) (Fig. 1A), the artificial contractile device (1) comprising at least one contractile element (occlusive member (2)) (Fig. 1A) comprising a flexible strip (outer sheath (12)) (Figs. 2A-B) extending in a longitudinal direction (see Figs.2A-2B) and a closure (clip (19)) (Fig. 7A-B) for forming the contractile element into a closed loop around a hollow body organ (see Figs. 1A-B) (para. 0054 and 0055), the closure being situated at a first extremity of the flexible strip (terminal end (14) of outer sheath (12)) (Fig. 7B),

a flexible transmission (conduit (9)) (Fig. 1A) (para. 0042) comprising a tensioning element (inner occlusive tape (13) (Fig. 3A-B) being anchored at a first end to a first anchoring point on the flexible strip [i.e. fixed to a terminal end 14 of the outer sheath 12] (para. 0046), said flexible transmission being adapted to tighten the contractile element formed in a closed loop around said hollow body organ upon application of a traction force at and end of the tensioning element by the actuator (4) (para. 0046, 0048 and 0072) (Fig. 13). Anderson further discloses a second end [proximal end] of said tensioning element (see Fig. 5) being anchored in said connector via. cable (100) which connects the tension element to the control system (para. 0053). However, Anderson illustrates a connection between the flexible transmission (9) and the actuator (4) (see Fig. 9) but is silent as to how the flexible transmission connects to the actuator.
Honaryar teaches a gastric banding system comprises a gastric band (210) (Fig. 2A) having a flexible transmission (second tube (255)) (Fig. 2A), an actuator (access port (230)) (Fig. 2A) having a first tube (245) (Fig. 2A) and a connector (tube connector (260)) (Fig. 2B) having a guiding tip (277) forming a push-fit connection to connect the flexible transmission (255) to said actuator (230) via. first tube (245) (Fig. 2B) (col. 5 lines 14-23) for the purpose of improving the ease of attaching a second end (247) of the first tube (245) to a second end (257) of the second tube (255) (Fig. 2A and 2B) (col. 5 lines 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of

	Modified Anderson discloses the actuator (access port (230)) (Fig. 2A of Honaryar) comprising a connection socket (second end (247)) (see Fig. 2B of Honaryar) configured for a push- fit connection with said connector (260) via. barb (270) (see Fig. 2E of connector (260) of Honaryar). Modified Anderson further discloses said actuator (230) comprising an actuating mechanism (see Fig. 13) arranged to apply a tensile force via. cable (100) (see Fig. 5; para. 0053) to said tensioning element (13) of the flexible transmission (9) when said connector is connected into said socket [note : the connector (260) taught by Honaryar comprises an inner cavity (263) (see Fig. 2F), therefore the cable (100) in Anderson that connects the tensioning element (13) to the actuator (4) is capable of traveling through the connector (260) of Honarayar when the actuating mechanism is activated.]
Allowable Subject Matter
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771